Title: From George Washington to John Augustine Washington, 16 January 1783
From: Washington, George
To: Washington, John Augustine


                        
                            My dear Brother,
                            Newburgh 16th Jany 1783
                        
                        Since the letter which Bushrod delivered me in Philadelphia, I have received your favors of the 24th of July
                            from Westmoreland—and 12th of Novr from Berkley.
                        The latter gave me extreme pain—In Gods name how did my Brothr Saml contrive to get himself so enormously in
                            debt? Was it by purchases? By misfortunes? or shear indolence & inattention to business? From whatever cause it proceeded, the matter is now the same, &
                            curiosity only prompts the enquiry—as it does to know what will be saved, & how it is disposed of—In the list of
                            his debts did it appear that I had a` claim upon him for the purchase money of the Land I sold Pendleton on Bullskin? I have
                            never received a farthing for it yet, and think I have been informed by him that he was to pay it.
                        I have heard a favourable acct of Bushrod, & doubt not but his prudence will direct him to a proper
                            line of Conduct. I have given him my sentiments on this head; & perswaded myself that, with the advice of Mr
                            Wilson, to whose friendship as well as instruction in his profession I recommended him and the admontion of others, he
                            will stand as good a chance as most youth of his age to avoid the Vices of large Cities, which have their advantages
                            & disadvantages in fitting a Man for the great theatre of public Life.
                        I have lately received a letter from my Mother in which she complains much of the Knavery of the overseer at
                            the little Falls Quarter. That She says she can get nothing from him. it is pretty evident I believe, that I get nothing
                            from thence, while I have the annual rent of between Eighty & an hundred pound to pay. The
                                whole profit of the Plantation according to her acct is applied to his own use—which is rather hard upon me as
                            I had no earthly inducement to meddle with it, but to comply with her wish, and to free her from care—This like every
                            other matter of private concern, with me, has been totally neglected; but it is too much while I am suffering in every
                            other way (and hardly able to keep my own Estate from Sale)—to be saddled with all the expence of hers & not be
                            able to derive the smallest return from it. She has requested that I would get somebody to attend to it—I must therefore
                            desire the favor of you to take it under your care—I know of none in whose hands it can be better placed—to none to whom
                            it can be less inconvenient—and who is more interested in the good managemt of the Land. For as it lyes directly in your
                            Route to Berkley, and in the Neighbourhood of your friends, where you must always make a halt, it will give you very
                            little additional trouble to provide an overseer—Call upon him as you pass & repass—and set the annual Accts
                            with him, so as that I may have some knowledge of his transactions and a certainty that whatever is made goes towards
                            payment of the Rent. I shall by this Post inform my Mother of this application to you, hoping you will find no difficulty
                            in the undertaking.
                        While I am talking of my Mother and her concerns, I am impelled to mention some things which has given, and
                            still continues to give me pain. About two years ago a Gentleman of my acquaintance informed me that it was in
                            contemplation to move for a pension for her in the Virginia Assembly—That he did not suppose I knew of the measure—or
                            that it would be agreeable to me to have it done—but wished to know my sentiments on it. I instantly wrote him that it
                            was new & astonishing to me & begged that he would prevent the motion if possible, or oppose it if made;
                            for I was sure she had not a Child that would not share the last farthing with her—& that would not be hurt at
                            the idea of her becoming a Pensioner—or in other words receiving charity. Since then I have
                            heard nothing of that matter; but I learn from very good authority that she is upon all
                            occasions, & in all Companies complaining of the hardness of the times—of her wants & distresses;
                            & if not indirect terms, at least by strong innuendos inviting favors which not only makes her appear in an unfavourable point of view but those also who are connected with
                            her. That she can have no real wants that may not be supplied I am sure of—imaginary wants are
                            indefinite, & oftentimes insatiable, because they are boundless & always changing. The reason of my
                            mentioning these matters to you is, that you may enquire into her real wants and see what is necessary to make her
                            comfortable—If the Rent is insufficient to do this, while I have any thing I will part with it to make her so; &
                            wish you to take measures in my behalf accordingly—At the sametime I wish you to represent to her in delicate terms the
                            impropriety of her complaints, & acceptance of favors even where they are voluntarily offered from any but
                            relations. It will not do to touch upon this subject in a letter to her—& therefore I have avoided it.
                        I do not believe that Sir Guy Carleton gives any countenance to those dirty piccaroons that infest your
                            Rivers—If they are encouraged at all, it must be by the Admiral in whose Element they are—but I am rather inclined to
                            think that they are Navigated by a Lawless Banditti who would rob both sides with equal facility, if they could do it with
                            equal impunity.
                        With respect to Peace, we are held in a very disagreeable state of suspence; & shall I expect remain
                            in it till sometime in February. My opinion of it however, has been uniformly the same since the death of the Marquis of
                            Rockingham & appointment of the present Premier. It is thought that nothing would be concluded till the meeting of
                            the British Parliament in November—and if the influence of the Crown could prevent it that it would not take place even
                            then, if the Independence of this Country is to be the consequence of it. That previous to the Session the Negociators from
                            the Court of Britain would be employed at Intriguing—In an investigation of Powers—hearing Propositions—and probing the
                            intentions & expectations of the Belligerent Powers to the bottom. The latter being accomplished, Lord Shelburne,
                            if he found himself upon slippery ground, or that the voice of the People was loud for Peace, wd inform the Parliament,
                            that, after many Months spent in Negociation—here are the best terms we can obtain—and as they involve consequences of
                            great National concern & had been the Subject of Seven Years War & debate—it is fitting the Parliament
                            should decide on them; and either accept them—or prepare vigorously for the prosecution of the War. This would put the
                            Matter upon a broad Basis—remove responsibility from his door & blunt the edge of opposition which otherwise I am
                            perswaded will be found to be very keen.
                        The King having by his Letters Patent (which I have seen) authorized Mr Oswald to treat with any Commissioner
                            or Commissioners from the United States of America vested with proper Powers is certainly a
                            great point gained but it was unavoidable on their part as our Commissioners refuse to enter
                            upon any business with Mr Oswald without—and the Minister dared not to meet the Parliament
                            without having attempted something under the Peace Bill, which passed the Session before—Upon the issue I am of opinion
                            that the terms of Peace were agreed upon before the Adjournment for the Christmas Holidays—or that we shall have at least
                            another Campaign. How well the States have provided for the continuance of the War let their Acts & their policy
                            answer—The Army as usual are without Pay, and a great part of the Soldiery without Shirts & tho’ the patience of
                            them is equally thread bear it seems to be a matter of small concern to those at a distance. In truth if one was to hazard
                            an opinion for them on this Subject it would be that the Army having Contracted a habit of encountering distress &
                            difficulties—and of living without money it would be injurious to it to introduce other Customs. We have however, but this
                            depended upon ourselves, built the most comfortable Barracks in the vicinity (which is near West point) that the Troops have
                            ever yet been in.
                        I am very sorry to find that my Sister was in bad health—I suppose you are to be congratulated on your gouty
                            fit. My love in which Mrs Washington joins is offered to you both—and to the rest of the Family—Compliments to all
                            friends—with much sincerity. I am—Dr Sir Yr Affecte Brother 
                        
                            Go: Washington
                        
                    